417 F.2d 633
James Corbett CHURDER, Appellant,v.UNITED STATES of America, Appellee.
No. 19580.
United States Court of Appeals Eighth Circuit.
Nov. 19, 1969.

James Corbett Churder, pro se.
Daniel Bartlett, Jr., U.S. Atty., St. Louis, Mo., and James M. Gordon, Asst. U.S. Atty., for appellee.
Before VAN OOSTERHOUT, Chief Judge, and LAY and HEANEY, Circuit judges.
PER CURIAM.


1
The appellant was convicted by a jury of violating 18 U.S.C. 641 (1964) in January, 1967.  He was sentenced to eight years imprisonment.  His conviction was affirmed by this Court in January, 1968.  Churder v. United States, 387 F.2d 825 (8th Cir. 1968).  The appellant now seeks post-conviction relief under 28 U.S.C. 2255 (1964).  In October, 1968, he filed a motion in the United States District Court for the Eastern District of Missouri seeking to vacate the judgment and sentence, or, alternatively, to obtain an evidentiary hearing upon the merits of the motion.  The motion set forth ten grounds as bases for the requested relief.  The District Court, Chief Judge Harper presiding, entered an order overruling the appellant's motion in all particulars.  Churder v. United States, 294 F.Supp. 207 (E.D.Mo.1968).  From that order, the appellant brings this appeal.  The appellant has abandoned one of the grounds urged in the District Court, appealing the order as to the other nine.


2
The District Court's well-reasoned opinion dealt with each of the appellant's contentions.  Careful scrutiny of that opinion, of appellant's motion, of the complete record in this case and of the applicable law has convinced us of the correctness of the District Court's opinion.


3
The order of the District Court is, therefore, affirmed.